DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    JOSEPH EDWARD NEWNAM,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-2400

                         [November 30, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit; James W. McCann, Judge; L.T. Case No.
562015CF001713A.

  James Edward Newnam, Fort Pierce, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, TAYLOR and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.